923 F.2d 868
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Joseph W. NEWMAN, Plaintiff-Appellant,v.Donald J. QUIGG, Defendant-Appellee.
No. 90-1219.
United States Court of Appeals, Federal Circuit.
Oct. 30, 1990.

Before MARKEY, PAULINE NEWMAN and CLEVENGER, Circuit Judges.
ORDER
MARKEY, Circuit Judge.


1
Plaintiff-Appellant (Newman) appealed from a judgment of the district court in favor of Defendant-Appellee (Quigg) for $103,015.48 as reimbursement of the costs of certain tests, challenging the reasonableness of the tests and the amount charged.  On September 19, 1990, the United States Bankruptcy Court for the Southern District Court of Mississippi issued an order releasing Newman from that judgment and declaring the judgment null and void as to Newman.  Because Newman no longer has a stake in and cannot be affected by the judgment appealed from, he now has no standing to challenge that judgment.  Quigg has therefore moved for dismissal of this appeal and has informed us that Newman has indicated he will not oppose the motion.

ACCORDINGLY, IT IS ORDERED:

2
(1) The appeal is dismissed.


3
(2) The reasonableness of the tests, of the work done in conducting the tests, and of the amount charged is not before us and is therefore neither approved nor disapproved.


4
(3) This dismissal is without prejudice to restoration of the appeal on motion of Newman accompanied by a showing that he has become liable under the judgment appealed from in this appeal.